Title: To Benjamin Franklin from Richard Henry Lee, 14 December 1784
From: Lee, Richard Henry
To: Franklin, Benjamin


				
					Sir,
					Trenton Decemr. 14th 1784
				
				I have the honor to enclose to your Excellency a resolve of Congress passed this Day, the arrival of which in due season to

prevent the signing of the convention alluded to, until an Opportunity of reconsidering it in full Congress may be had, will be very agreeable to that Body—
				I have the honor to be with the highest esteem and regard, Sir, Your Excellency’s Most Obedient Servant
				
					
						Richard Henry Lee
					
					His Excellency Benjamin Franklin Esqr.
				
			